Case: 19-40322      Document: 00515378517            Page: 1        Date Filed: 04/10/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals

                                    No. 19-40322
                                                                                     Fifth Circuit

                                                                                   FILED
                                  Summary Calendar                             April 10, 2020
                                                                              Lyle W. Cayce
UNITED STATES OF AMERICA,                                                          Clerk


              Plaintiff - Appellee

v.

JUAN LEONARDO CADENAS-URENA,

              Defendant - Appellant




                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:18-CR-49-1


Before KING, GRAVES, and WILLETT, Circuit Judges.
PER CURIAM:*
       Juan    Cadenas-Urena        was       convicted     of   conspiracy            to      possess
methamphetamine with the intent to distribute. Following a two-day trial, the
jury concluded that he was responsible for 500 grams or more of a mixture
containing     methamphetamine           or     50   grams          or     more         of       actual
methamphetamine. At sentencing, Cadenas-Urena received a two-level



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-40322     Document: 00515378517     Page: 2   Date Filed: 04/10/2020



                                  No. 19-40322
enhancement under U.S.S.G. § 2D1.1(b)(12) because the district court found
that he maintained a premises for the purpose of maintaining or distributing
a controlled substance.
                                        I.
      Cadenas-Urena raises two arguments on appeal. First, he argues that
there was insufficient evidence to sustain his conviction. Although we review
this argument de novo, our review is “highly deferential to the verdict.” United
States v. Cannon, 750 F.3d 492, 506 (5th Cir. 2014) (citation omitted). “[T]he
relevant question is whether, after viewing the evidence in the light most
favorable to the prosecution, any rational trier of fact could have found the
essential elements of the crime beyond a reasonable doubt.” United States v.
Oti, 872 F.3d 678, 686 (5th Cir. 2017) (quoting Jackson v. Virginia, 443 U.S.
307, 319 (1979)).
      Cadenas-Urena asserts that, at worst, the record establishes a buyer–
seller relationship, not a conspiracy. But there is evidence that Cadenas-Urena
coordinated with at least two other individuals to deliver methamphetamine.
The buyer, Jesse Martinez, agreed to buy drugs from a supplier, a man known
as “Chino.” Cadenas-Urena spoke with Martinez on multiple occasions and
personally delivered the specified amount of methamphetamine that Martinez
ordered from Chino. Cadenas-Urena’s conversations with Martinez focused on
delivery logistics, not the terms of sale, and he could not change the location of
the delivery without approval from Chino. A fourth individual—with whom
Cadenas-Urena shared a house to access and store methamphetamine—drove
Cadenas-Urena to the delivery point. Accordingly, the jury had sufficient
evidence to conclude that there was a drug conspiracy. See United States v.
Suarez, 879 F.3d 626, 631 (5th Cir. 2018) (requiring “(1) an agreement between
two or more persons to violate narcotics laws; (2) knowledge of the agreement;
and (3) voluntar[y] participation in the agreement”); see also United States v.
                                        2
    Case: 19-40322     Document: 00515378517       Page: 3   Date Filed: 04/10/2020



                                  No. 19-40322
Mendoza, 226 F.3d 340, 343 (5th Cir. 2000) (“The elements of the conspiracy
may be established by circumstantial evidence and ‘may be inferred from the
development and collocation of circumstances.’” (citation omitted)).
                                           II.
      Cadenas-Urena also argues that the district court erred by applying a
sentencing enhancement under U.S.S.G. § 2D1.1(b)(12) because he did not
maintain a premises for the purpose of maintaining or distributing a controlled
substance.   “[T]he   district   court’s    determination    that   [a   sentencing]
enhancement applies is a factual finding reviewed for clear error. ‘A factual
finding is not clearly erroneous if it is plausible, considering the record as a
whole.’” United States v. Romans, 823 F.3d 299, 317 (5th Cir. 2016) (citations
omitted). Instead, “[a] finding is clearly erroneous if, on the entire evidence, we
are left with a definite and firm conviction that a mistake has been committed.”
United States v. Marquez, 685 F.3d 501, 508 (5th Cir. 2012) (internal quotation
marks and citation omitted).
      Cadenas-Urena contends that this enhancement was inapplicable
primarily because he did not have “any ownership or leasehold interest in the
premises” or keys to the house. The record shows, however, that Cadenas-
Urena was seen leaving the house alone and returning, and the police observed
that he was “living” in the house along with the individual who drove him to
the drug sale. The house also contained documents suggesting that Cadenas-
Urena lived there.
      From this set of facts, we cannot conclude that the district court clearly
erred, because it was plausible to conclude that Cadenas-Urena exercised
sufficient dominion and control over a premises used to distribute controlled




                                           3
     Case: 19-40322      Document: 00515378517        Page: 4    Date Filed: 04/10/2020



                                     No. 19-40322
substances. 1 See, e.g., United States v. Guzman-Reyes, 853 F.3d 260, 264 (5th
Cir. 2017) (“[T]he evidence should support ‘that the defendant exercised
“sufficient dominion and control” over’ the premises” (citation omitted)); United
States v. Chagoya, 510 F. App’x 327, 328 (5th Cir. 2013) (noting that one factor
is “the extent to which the defendant controlled access to, or activities at, the
premises”). Even if Cadenas-Urena did not have an ownership or leasehold
interest, “it would defy reason for a drug dealer to be able to evade application
of the enhancement by the simple expedient of maintaining his stash house
under someone else’s name.” Guzman-Reyes, 853 F.3d at 265 (quoting United
States v. Jones, 778 F.3d 375, 385 (1st Cir. 2015)). Additionally, Cadenas-
Urena offers no evidence that has “left [us] with a definite and firm conviction
that a mistake has been committed.” Marquez, 685 F.3d at 508.
                                          III.
      The judgment of the district court is AFFIRMED.




      1 Nor was it clear error to find that Cadenas-Urena used the premises to manufacture
or distribute methamphetamine. The house was “sparsely furnished,” contained 3.25
kilograms of methamphetamine, smelled like methamphetamine, and contained equipment
used to facilitate the sale of methamphetamine. Before Cadenas-Urena delivered the
methamphetamine in question, he was near the house according to his cell-phone-location
data, and the delivery car was parked near the house and registered to Cardenas-Urena’s
alias. Moreover, Cadenas-Urena was in the house on the date of his arrest.
                                            4